Citation Nr: 0721231	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-02 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
intervertebral disc syndrome, and if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by: R.M. Kampfer, Attorney at Law


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from March 1945 to May 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana.  

By a June 2007 letter, the Board notified the veteran that 
his motion to have his appeal advanced on the docket had been 
granted.  38 U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).

The veteran failed to appear for an April 2007 scheduled 
hearing as he was unable to leave the nursing home; there was 
no request by the veteran to reschedule the hearing.  
Therefore, the request for a hearing will be considered 
withdrawn and the Board will proceed with review on the 
present record.  See 38 C.F.R. § 20.702 (2006).


FINDINGS OF FACT

1.  In a May 2002 decision, the Board denied the veteran's 
claim for service connection for a back disability.  

2.  Evidence presented since the May 2002 decision raises a 
reasonable possibility of substantiating the application for 
service connection for a back disability. 

3.  A back disability, or intervertebral disc syndrome, was 
not manifested during the veteran's service or for many years 
thereafter, nor is the current disability otherwise related 
to service. 




CONCLUSIONS OF LAW

1.  The May 2002 Board decision declining to reopen the claim 
for entitlement to service connection for a back disability 
is final.  38 U.S.C.A. § 7104(b) (West 2002).  

2.  Evidence received since the May 2002 Board decision is 
new and material and the claim is reopened.  38 U.S.C.A. §§ 
5104, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2006).

3.  Intervertebral disc syndrome, or a back disability, was 
not incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have incurred in such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The veteran's claim has been denied on several occasions.  
Most recently, in a May 2002 decision the Board declined to 
reopen the veteran's claim for service connection for a back 
disability.  Specifically, the Board noted that there was no 
competent medical evidence linking his current back condition 
to the reported injury in service.  That decision is final.  
38 U.S.C.A. § 7104; 38 C.F.R. 20.1105.  The veteran applied 
in April 2002 to reopen his claim, however, as the previous 
claim was still in appellate status, the claim is considered 
to be filed on May 17, 2002, the day after the Board 
decision.
 
When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review it on a de novo basis.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  Effective from August 29, 2001, the 
regulations defining "new and material evidence" were 
revised and clarify the types of assistance the VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a), 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

Prior to the May 2002 Board decision, the Board considered 
the veteran's statements stating that his disability was 
caused during service in the Coast Guard.  He indicated that 
while on board a ship, a box of coffee fell thirty feet and 
hit him in the lower back and he was taken to the ship's 
infirmary.  Also of record is testimony from the veteran at 
April 1998 and July 1998 hearings, where he testified that 
after his discharge his back bothered him for 2 to 3 years 
and he went to a chiropractor, who gave him treatment, but 
did not keep records.  

Also of record is a lay statement from R.L.H., reporting that 
he learned of the accident after it happened and that he 
visited the veteran in the sick bay.   
Additionally, the Board considered a lay statement from the 
veteran's sister, reporting that the veteran was in excellent 
condition upon entering the Coast Guard and that he did not 
have any back injuries prior to entering the Coast Guard.
Since the May 2002 Board decision, there are VA treatment 
records and x-rays showing chronic low back pain and 
degenerative changes, primarily upper lumbar spine, possibly 
due to an episode of prior trauma.  Also of record are ship 
logs from 1946 from the U.S.S. Gordon.  A July 2002 letter 
from C.S. states that the veteran told him that the veteran 
experienced an injury in the Coast Guard aboard ship.

Additionally, there are several letters from Dr. P, a private 
physician, of record.  In an August 2003 letter from Dr. P., 
he reported that the veteran had chronic lower back pain, 
probable components of myofascial pain, and lumbar disc 
disease.  
In a November 2005 letter, Dr. P. stated that he was asked to 
review the veteran's service medical records.  After a review 
of all available medical records, the physician stated that 
the records were quite clear that following the 1945 injury, 
the veteran was required to have lumbar surgery.  Therefore, 
he opined that the veteran's lower back pain was directly 
caused by the injury in 1945.

In an August 2006 letter, Dr. P. noted that he was asked to 
review all the medical records and claims files.  He 
indicated that when he saw the veteran in May 2003, he did 
not have most of these records; specifically, he did not have 
the records of the lower back injuries in 1950 or 1970.  He 
indicated that the veteran did not volunteer any history of 
these incidences.  He also indicated that the veteran was a 
poor and inconsistent historian, and gave a nondescript 
history of continued back pain, but that there were no 
medical documents available to support his claim.  The 
physician reported that the veteran's history reflected that 
it was more probable than not that the 1950 accident (being 
struck in the back by a falling log) and the 1970 injury 
(falling on ice and landing on his back) would have caused 
the injury to the point of needing fusion surgery.  
Therefore, he believe that the veteran's current lower back 
condition was most likely caused by his fall in 1970, as 
following this injury, he began having consistent lower back 
and leg pain.  He opined that the veteran's current lower 
back condition was not caused by the incident that occurred 
between March, 13, 1945 and May 13, 1946 while in the 
service.  

In the present claim, the evidence submitted, specifically 
the letters from Dr. P, are new and material.  First, they 
are new in that they were not previously submitted.  
Additionally, the letters relate to unestablished facts 
necessary to substantiate the claim - namely, whether the 
current back disability is related to a back injury in 
service.  Thus, the Board finds that this evidence raises a 
reasonable possibility of substantiating the claim and the 
claim is reopened.

Service Connection

Having determined that the veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to 
him/her if the Board addresses the merits of the claim. 
 Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). The veteran 
will not be prejudiced by the Board's de novo review at this 
time.  The RO decided the claim on a de novo basis in October 
2006 and thereafter issued to the veteran a Supplemental 
Statement of the Case.  The veteran has had ample opportunity 
to submit evidence and argument on the merits of the claim 
for service connection.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 
	
Thus, the Board can proceed to adjudicating the veteran's 
service connection claim.  In the present claim, the veteran 
seeks service connection for intervertebral disc syndrome, or 
a back disability.  In support of his claim, the veteran has 
testified on multiple occasions that his current back 
disability was caused during service in the Coast Guard.  He 
indicated that while on board a ship, a box of coffee fell 
thirty feet and hit him in the lower back and he was taken to 
the ship's infirmary.  The veteran also stated that after 
discharge, his back bothered him for 2 to 3 years and he went 
to a chiropractor for treatment, but the chiropractor did not 
keep records. 

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage, 10 Vet. App. at 
495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b). 

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or render medical opinions. 
 See Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  The Court has emphasized that "symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson 
v. Derwinski, 2 Vet.App. 16, 19 (1991)).  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra 
(distinguishing between competency "a legal concept 
determining whether testimony may be heard and considered" 
and credibility "a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  Barr v. Nicholson, No. 04-0534 (U.S. 
Vet. App. June 15, 2007). 

Initially, the Board notes that the appellant did not engaged 
in combat and he does not assert that his current back 
disability is a result of combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) are not for application 
in this matter.

A review of the evidence shows that service connection for 
intervertebral disc syndrome, or a back disability, is not 
warranted.  First, though there is a current diagnosis of a 
current back condition, specifically degenerative changes 
primarily in the upper lumbar spine, there is not a diagnosis 
of a back condition in service.  Though the veteran claims 
that he was injured in service, and R.H. and C.S. competently 
report that the veteran was injured in service by a case of 
coffee that struck him in the back, there is no diagnosis of 
a back condition or indication of any symptoms related to the 
back.  Specifically, service medical records show that the 
veteran reported in 1946 at separation, an old back injury, 
but there was no diagnosis or disability at that time.  
Though lay testimony is competent to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection," lay persons are 
not competent to opine as to medical etiology or render 
medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (a lay person 
is competent to testify to pain and visible flatness of his 
feet); Espiritu, 2 Vet. App. at 494-95 (a lay person may 
provide eyewitness account of medical symptoms).  Thus, 
though the Board accepts the veteran's and others lay 
statements that he was hit by a case of coffee in the back 
while in service, there is not a diagnosis of a back 
condition in service.

Next, there is not a persuasive medical opinion relating the 
current back condition to service.  There are several letters 
from Dr. P, a private physician, discussing the current back 
disability and its relationship to service.  In a November 
2005 letter, Dr. P. stated that he was asked to review the 
veteran's service medical records.  After a review of all 
available medical records, the physician stated that the 
records were quite clear that following the 1945 injury, the 
veteran was required to have lumbar surgery.  Therefore, he 
opined that the veteran's lower back pain was directly caused 
by the injury in 1945.  

In an August 2006 letter, Dr. P. noted that he was asked to 
review all the medical records and claims files.  He 
indicated that when he saw the veteran in May 2003, he did 
not have most of these records; specifically, he did not have 
the records of the lower back injuries in 1950 or 1970.  He 
indicated that the veteran did not volunteer any history of 
these incidences.  He also indicated that the veteran was a 
poor and inconsistent historian who gave a nondescript 
history of continued back pain, but that there were no 
medical documents available to support his claim.  The 
physician reported that the veteran's history reflected that 
it was more probable than not that the 1950 injury (being 
struck in the back by a falling log) and the 1970 injury 
(falling on ice and landing on the back) would have caused 
the injury to the point of needing fusion surgery.  
Therefore, he believes that the veteran's current lower back 
condition were most likely caused by his fall in 1970, as 
following this injury, he began having consistent lower back 
and leg pain.  He opined that the veteran's current lower 
back condition was not caused by the incident that occurred 
between March, 13, 1945 and May 13, 1946 while in the 
service.  

Given these two letters from Dr. P., the Board finds the 
August 2006 letter to be more probative in comparison to the 
November 2005 letter.  Dr. P., in his August 2006 letter, 
noted that he did not have the veteran's complete medical 
files to review when he wrote his November 2005 letter.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that opinions based on the veteran's recitation of 
his medical history which are unsupported by any 
contemporaneous or near contemporaneous medical evidence or 
recorded history in the record, are not probative.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999), see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Thus, the Board finds that Dr. 
P.'s November 2005 medical opinion lacks probative value 
when, as in this case, it is unsupported by any medical 
evidence as a predicate for the opinion.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  In contrast, Dr. P.'s August 2006 
opinion was based on a review of the claims file, including 
all service medical records and all post service medical 
records.  Additionally, in the August 2006 letter Dr. P. 
offered a rationale and conclusion for his findings.  
Specifically, Dr. P. noted that the veteran's current lower 
back condition was most likely caused by his fall in 1970, as 
following this injury, he began having consistent lower back 
and leg pain.  Therefore, the Board finds the August 2006 
opinion to be highly probative as it was supported with 
evidence from the record, as opposed to his November 2005 
letter which was unsupported by the record.  Owens v. Brown, 
7 Vet. App. 429 (1995) (opinions offered by examiners based 
on a review of all the evidence on file is considered to be 
an important factor in reaching an informed opinion, whereas 
opinions based on assumptions not supported by the service 
medical records or other objective medical evidence is of 
little probative value).  

In this case, there is no evidence of an in-service diagnosis 
of a back disability, continuity of symptomatology since 
service, or a medical nexus relating the veteran's current 
back condition to service.  Thus, service connection cannot 
be granted.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. v. West, 12 Vet. App. 341, 346 
(1999).

The Board notes the opinion of the veteran's sister, who 
stated that the veteran was in excellent condition upon 
entering the Coast Guard and that he did not have any back 
injuries prior to entering the Coast Guard.  The Board also 
recognizes the letters from two individuals who served with 
the veteran and reported that the veteran was injured by a 
coffee crate in service.  As previously noted, while these 
individuals are competent to report on the symptoms they 
noticed, they are not competent to report on whether or not 
the current condition is related to service.  This is not a 
matter for individuals without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, 
these statements are of little or no probative value in this 
regard, whereas Dr. P.'s opinion is of great probative value.  
In rendering his medical opinion, Dr. P. reviewed the 
veteran's service medical records, contentions on appeal, and 
clinical findings.  Thereafter, he rendered an independent, 
probative medical opinion, which is consistent with the 
objective evidence of record.

The Board recognizes the veteran's belief that the current 
back condition is due to his experience in service.  
Nevertheless, in this case, the veteran has not been shown to 
have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the back condition and his active military service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge", aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has reviewed the evidence and finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for intervertebral disc syndrome, or a 
back disability.  The doctrine of reasonable doubt has been 
considered but as a preponderance of the evidence is against 
the claim, it is not applicable.  38 U.S.C.A. § 5107(b); see 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).   

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of July 2002, January 2003, 
January 2004, March 2004, October 2005, and March 2006 
letters; the July 2002 and January 2003 letters were sent 
prior to the March 2003 rating decision.  These letters 
notified the veteran that VA would obtain all relevant 
service department records or VA medical records.  The RO 
notified the veteran of his responsibility to respond in a 
timely manner to VA's requests for specific information and 
to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to notify VA of additional information, which, in 
effect, would include any evidence in his possession.  The 
letters specifically notified the veteran that VA would 
obtain any relevant evidence in the possession of a federal 
department or agency.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  See Washington v. Nicholson, NO. 03-0773 (U.S. Vet. 
App. May 26, 2007).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, and was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in a March 2006 letter.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 9 (2006), 
the Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection for a back disability that 
were found insufficient in the previous denial.  In the 
present case, the veteran was notified as to what type of 
evidence was necessary to reopen the claim in a July 2002 
letter.  Specifically, the veteran was notified of what 
constituted new and material evidence and that service 
connection for the back disability was previously denied 
because there was no evidence that the current back condition 
was related to service.  The record shows that the veteran 
was able to meaningfully participate in the adjudication of 
the claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA, to include the 
provisions of Kent, have been satisfied.  Moreover, because 
the claim has been reopened, the veteran has not been 
prejudiced in this regard.

The VA has obtained all relevant, identified, and available 
evidence.  There is a medical opinion of record with respect 
to the claim of service connection.  

The Board notes that the veteran's attorney has stated that 
the VA must locate the infirmary records of the ship the 
veteran was serving on at the time of his injury.  The Board 
notes that these records are not of record and there is no 
evidence that the RO requested these records.  However, these 
records are not necessary as the Board has conceded that the 
veteran was injured in service based on the statements of the 
veteran and the other individuals who served aboard the 
U.S.S. Gordon.  Any evidence in these records would not add 
any information to the record.  Thus, though these records 
are not associated with the claims file, the Board has 
fulfilled its duty to assist the veteran.   

Based on the above, the Board finds that reasonable efforts 
have been made to obtain all available evidence.  The veteran 
has not referred to any additional, unobtained, available, 
relevant evidence.  Therefore, VA has satisfied all duties to 
notify and assist the veteran. 



ORDER

New and material evidence has been presented to reopen a 
claim of entitlement of service connection for intervertebral 
disc syndrome.

Service connection for intervertebral disc syndrome is 
denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


